  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 1 of 13 PAGEID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

 MARILYN CROSSLEY,
 101 Derby Court
 Springfield, OH 45503                                       Case No.

                       Plaintiff,                            Judge:

           vs.                                               Jury Demand Endorsed Hereon

 KETTERING ADVENTIST
 HEALTHCARE
 d/b/a KETTERING HEALTH
 NETWORK
 c/o Michael D. Macomber
 Statutory Agent
 1 Prestige Place, Suite 580
 Miamisburg Ohio 45342

 BELINDA ISAAC
 912 Greenway Court
 Miamisburg, Ohio 45342

 Also serve:
 9780 Foxhound Drive 28
 Miamisburg, OH 45342

                       Defendants.


                                             COMPLAINT


         NOW COMES Plaintiff Marilyn Crossley (“Crossley” or “Plaintiff”) and hereby states

her Complaint for damages against Defendant Kettering Health Network (“Kettering”) and

Defendant Belinda Isaac (“Isaac”) (Kettering and Isaac are collectively referred to herein as

“Defendants”) as follows:

                                               The Parties

         1.       Plaintiff is a natural person residing in Springfield, Ohio.



4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 2 of 13 PAGEID #: 2




         2.       Upon information and belief, Kettering is an Ohio not-for-profit corporation with

a principal place of business in the Southern District of Ohio.

         3.       Upon information and belief, Isaac is an individual residing in the Southern

District of Ohio.

         4.       At all times relevant herein, Crossley was an employee of Kettering as defined by

the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq. (“ADA”), the Ohio

Revised Code 4112, and the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621,

et. seq. (“ADEA”).

         5.       Isaac was Crossley’s supervisor at Kettering from 2010 until Crossley’s wrongful

termination in or around August 2019.

         6.       Kettering is a covered “employer” as that term is defined by the ADA, ADEA and

O.R.C. 4112.

                                       Jurisdiction and Venue

         7.       This Court has jurisdiction in this matter pursuant to 28 U.S.C. §1331.

         8.       This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. §1367 as

this Complaint raises claims pursuant to the laws of Ohio, over which this Court maintains

supplemental subject matter jurisdiction.

         9.       This action is brought pursuant to the ADA, ADEA and O.R.C. 4112.

         10.      Venue is proper pursuant to 28 U.S.C. §1391, because Kettering has a facility in

Montgomery County, Ohio, the events in question took place in Montgomery county, Ohio, and

Isaac resides in Montgomery County, Ohio.

         11.      Plaintiff has complied with all jurisdictional prerequisites to the filing of this

lawsuit and this Complaint is filed within ninety (90) days of Plaintiff’s receipt of her Right to




4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 3 of 13 PAGEID #: 3




Sue letter from the EEOC, as the EEOC issued the Right to Sue Letter on

May 14, 2020. (Right to Sue Letter is attached hereto at Exhibit A.)

                                        Factual Background

         12.      Crossley is 68 years old and suffers from Ehlers-Danlos Syndrome (a connective

tissue disorder which causes pain and weakness) and Multiple Myeloma (an incurable blood

cancer which causes, among other things, shortness of breath and weakness).

         13.      Crossley worked as a Speech Pathologist at the NeuroRehab and Balance Center

at Kettering from May 21, 2001 to August 20, 2019. On August 20, 2019, Kettering terminated

Crossley because of her age and disabilities.

         14.      While employed as a Speech Pathologist at Kettering, Crossley’s responsibilities

included treating and rehabilitating patients with neurological disorders in speech, voice,

cognition, swallowing and movement.

         15.      At Kettering, the standard practice for scheduling patients with Speech

Pathologists is to assign an equal number of patients to each Speech Pathologist, on a rotating

basis.

         16.      During Crossley’s employment with Kettering, Defendants engaged in systematic

and continuous discrimination against Crossley due to her age and disabilities.

         17.      In or around early 2014, Defendants, without notice to Crossley, began removing

concussion patients from Crossley’s schedule allegedly because Crossley was not part of the “set

group of people that treat concussion patients,” despite the fact that Crossley had the requisite

competencies and treated concussion patients for years at Kettering.

         18.      Beginning in early 2017, Isaac began to repeatedly ask Crossley when she

planned to retire and why she was not already retired. Although Crossley never expressed an




4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 4 of 13 PAGEID #: 4




interest in retiring, Isaac offered for Crossley to train a younger speech pathologist and then

retire.

          19.     Crossley’s joint disorder made it difficult for her to walk far distances. So, in or

around 2005, Crossley’s physician provided her with a handicapped parking permit. Starting in

2005, Crossley began to use her handicapped parking permit to park in one of the handicapped

parking spaces at Kettering. In the Spring of 2017, Isaac approached Crossley and told her she

was not to park in the handicapped parking spaces at Kettering despite the fact that Crossley had

a validly issued and properly displayed handicapped parking permit. Isaac warned Crossley that

she would report Crossley to Human Resources if Crossley continued to utilize handicapped

parking spaces at Kettering.

          20.     From November 27, 2018 through March 4, 2019, Crossley took a leave of

absence from work to undergo a stem cell transplant, a recommended treatment for Multiple

Myeloma. Crossley’s doctor told her she could return to work full-time following her recovery

and Crossley wanted to return to work full-time. However, as Crossley prepared to return to

work after her medical leave of absence, Isaac discouraged her from coming back to work full-

time by repeatedly suggesting that she take more time off or only return to work part-time.

          21.     Speech Pathologists at Kettering are required to have an active CPR certification.

In or around early 2019, Defendants removed Crossley from the schedule due to an alleged lapse

in Crossley’s required CPR certification. Kettering offered CPR certification and renewal on-

site, however Kettering’s dummy was broken, making it difficult for even non-disabled

employees to pass CPR certification requirements. Due to her disabilities, Crossley knew she

would have difficulty completing the required amount of chest compressions on the dummy

provided by Kettering, so Crossley asked Kettering if it would provide her with an alternate




4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 5 of 13 PAGEID #: 5




dummy or allow her to renew her CPR certification through a third party. Although another non-

disabled employee was provided an alternative dummy and computer, Defendants refused to

grant Crossley the same accommodations for renewing her CPR certification. Additionally, even

though at least one other non-disabled employee was granted permission to renew their CPR

certification through the American Red Cross, Defendants insisted that Crossley could only

renew her CPR certification through Kettering (and not a third party).

         22.      Crossley suspected she would be unable to complete the chest compressions in the

time and manner required to her CPR renewal certification through Kettering due to her

disabilities. So, Crossley provided Kettering with a note from her doctor documenting her CPR

restriction and requested a reasonable accommodation from Kettering. Defendants informed Mrs.

Crossley that Kettering would “accommodate” her disability by ensuring that an employee that

could perform CPR would always be scheduled during Crossley’s shifts. However, Defendants

then told Crossley that other employees could not be forced to be made available to mirror

Crossley’s schedule, so Crossley could not be scheduled on a full-time basis. Although there

were other employees scheduled and present during all of Crossley’s full-time shifts, Crossley

was reduced to part-time status, removing a significant portion of her pay and many of her

insurance benefits.

         23.      In or around August of 2019, Crossley received a notification from Kettering that

she was deficient on certain vaccines that were required for employees. Thereafter, Crossley and

Kettering exchanged emails wherein Crossley advised Kettering that she could not receive

certain vaccinations due to her recent stem cell transplant. Crossley’s oncologist sent Kettering a

note advising it of the same, which Kettering rejected. Kettering continued to require that

Crossley, against Crossley’s doctor’s advice, receive certain vaccinations (which would have




4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 6 of 13 PAGEID #: 6




been detrimental or fatal, given her disabilities and compromised immune system) unless she

procured a second doctor’s note. Mrs. Crossley submitted a second doctors’ note to Kettering, at

which time Kettering accepted her vaccination exception. Kettering did not require other

employees to obtain doctors’ notes, let alone multiple doctors’ notes, documenting vaccination

exceptions.

         24.      Beginning in or around October 2018, Defendants routinely scheduled Crossley

with fewer patients than other Speech Pathologists with the same, or less, experience and

credentials, systematically reducing the number of hours Crossley spent performing meaningful

work.

         25.           On or about August 20, 2019, Kettering terminated Crossley allegedly due to

HIPPA violations.

         26.           Crossley never accessed patient charts for any purpose other than business

purposes including treating patients, scheduling, teaching and to confirm patient status. Other

employees accessed charts for these same business purposes and were not similarly disciplined

or accused of HIPPA violations.

         27.           Defendants discriminated against Crossley throughout her employment, and

upon her termination due to her age and disabilities.

         28.           Defendants failed to provide Crossley with a reasonable accommodation when it

reduced Crossley to part-time status without allowing Crossley to renew her CPR certification

through a third party, providing an alternate dummy, or ensuring that another employee could be

present to perform CPR during Crossley’s shifts, none of which would have imposed an undue

hardship on Kettering.




4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 7 of 13 PAGEID #: 7




         29.           Defendants cannot articulate a legitimate, non-discriminatory reason for

Crossley’s termination.

         30.           Defendants’ reason for Crossley’s termination was pretextual.

                                        Count One
   Disability Discrimination – Americans with Disabilities Act 42 U.S.C.S. §§ 12101-12213
                                    (Against Kettering)

         31.           Crossley reasserts and reincorporates all allegations in the paragraphs above as if

fully rewritten herein.

         32.           This claim is brought pursuant to the ADA.

         33.           Crossley is disabled, as she has suffered from Ehlers-Danlos Syndrome since

 2004 and Multiple Myeloma since June of 2018.

         34.           Kettering mistakenly believed that Crossley’s disabilities substantially limited

 her ability to work, although Kettering had no legitimate reason to think so.

         35.           Crossley was qualified for her position at Kettering as a Speech Pathologist, with

 or without a reasonable accommodation.

         36.           Crossley suffered an adverse employment decision when she was abruptly

 terminated due to her age and disabilities.

         37.           Kettering did not have a legitimate business reason to terminate Crossley.

         38.           Crossley’s supervisor at Kettering made discriminatory comments and took

 discriminatory actions in advance of terminating Crossley.

         39.           The circumstances give rise to an inference of unlawful discrimination, or a

 nexus exists between the adverse action suffered and Crossley’s perceived disabilities because

 Kettering terminated Crossley shortly after Crossley returned to work following her stem cell

 transplant.




4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 8 of 13 PAGEID #: 8




         40.           Kettering discriminated against Crossley because of her disabilities by taking the

 following non-exhaustive list of actions: reducing the number of patients assigned to Crossley

 for rehabilitation, refusing to give Crossley a reasonable accommodation that would allow her

 to remain a full-time employee, threatening to report Crossley to Human Resources if she

 continued to use her handicapped parking placard, terminating Crossley’s employment, creating

 false reasons for termination, and/or by otherwise discriminating against Crossley in the terms,

 privileges, and conditions of her employment.

         41.           As a direct and proximate result of Kettering’s conduct, Crossley has suffered

 and will continue to suffer economic and non-economic damages, including but not limited to

 serious emotional distress and loss of salary, benefits and other terms, privileges, and conditions

 of employment for which Kettering is liable.

         42.           Kettering’s conduct was willful, wanton, reckless and/or malicious for which

 Kettering is liable for compensatory damages, punitive damages and reasonable attorneys’ fees

 and costs.

                                                 Count Two
                                 Disability Discrimination – O.R.C. 4112.02
                                       (Against Kettering and Isaac)

         43.           Crossley reasserts and reincorporates all allegations in the paragraphs above as if

 fully rewritten herein.

         44.           Crossley is disabled, as she has suffered from Ehlers-Danlos Syndrome since

 2004 and Multiple Myeloma since June of 2018.

         45.           At all times relevant herein, Crossley was regarded as having a physical

 impairment within the meaning of Section 4112.01(A)(16) of the Ohio Revised Code.




4838-4041-7980, v. 1
  Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 9 of 13 PAGEID #: 9




         46.           At all times relevant herein, Crossley was a qualified individual with disabilities

 within the meaning of R.C. S 4112.01(A)(13) of the Ohio Revised Code.

         47.           Defendants knew that Crossley was disabled or regarded her as disabled because

 Defendants communicated with Crossley regarding her disabilities and Crossley provided

 Defendants with doctors’ notes documenting her disabilities.

         48.           Defendants discriminated against Crossley because of her disabilities by taking

 the following non-exhaustive list of actions: reducing the number of patients assigned to

 Crossley for rehabilitation, refusing to give Crossley a reasonable accommodation that would

 allow her to remain a full-time employee, threatening to report Crossley to Human Resources if

 she continued to use her handicapped parking placard, terminating Crossley’s employment,

 creating false reasons for termination, and/or by otherwise discriminating against Crossley in

 the terms, privileges, and conditions of her employment.

         49.           As a direct and proximate result of Defendants’ conduct, Crossley has suffered

 and will continue to suffer economic and non-economic damages, including but not limited to

 serious emotional distress and loss of salary, benefits and other terms, privileges, and conditions

 of employment for which Defendants are liable.

         50.           Defendants’ conduct was willful, wanton, reckless and/or malicious for which

 Defendants are liable for compensatory damages, punitive damages and reasonable attorneys’

 fees and costs.

                                       Count Three
    Failure to Provide a Reasonable Accommodation – Americans with Disabilities Act 42
                                  U.S.C.S. §§ 12101-12213
                                    (Against Kettering)

         51.      Crossley reasserts and reincorporates each and every allegation contained in the

paragraphs above as if fully rewritten here.



4838-4041-7980, v. 1
Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 10 of 13 PAGEID #: 10




         52.      Crossley is disabled, as she has suffered from Ehlers-Danlos Syndrome since

2004 and Multiple Myeloma since June of 2018.

         53.      Crossley was qualified for her position as a Speech Pathologist at Kettering even

though she has disabilities.

         54.      Kettering knew that Crossley was disabled or regarded her as disabled because

Kettering communicated with Crossley regarding her disabilities and Crossley provided

Kettering with doctors’ notes documenting her disabilities.

         55.      Crossley requested a reasonable accommodation for her disabilities when her

CPR certification allegedly expired.

         56.      Kettering failed to provide Crossley with a reasonable accommodation for her

disabilities when it refused to engage in an interactive process to find an effective

accommodation and instead reduced Crossley’s employment status to part-time.

         57.           Kettering’s conduct was willful, wanton, reckless and/or malicious for which

 Kettering is liable for compensatory damages, punitive damages and reasonable attorneys’ fees

 and costs.

                                        Count Four
        Age Discrimination – Age Discrimination in Employment Act 29 U.S.C.S. § 623
                                    (Against Kettering)

         58.      Crossley reasserts and reincorporates each and every allegation contained in the

paragraphs above as if fully rewritten herein.

         59.      This claim is brought pursuant to the ADEA.

         60.      Crossley was born on April 14, 1952, and at all relevant times herein was over

forty (40) years of age.




4838-4041-7980, v. 1
Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 11 of 13 PAGEID #: 11




         61.           Kettering discriminated against Crossley because of her age by taking the

following non-exhaustive list of actions: reducing the number of patients assigned to Crossley

for rehabilitation, repeatedly suggesting that Crossley should retire, reducing her employment

status to part-time, terminating Crossley’s employment, creating false reasons for termination,

and/or by otherwise discriminating against Crossley in the terms, privileges, and conditions of

his employment.

         62.      Kettering did not reduce the number of patients assigned to younger employees,

suggest a timeline for younger employees to retire, reduce any younger employees’ employment

status to part-time, or terminate any younger employees who acted in the same manner as

Crossley.

         63.      Kettering willfully discriminated against Crossley, in that Kettering knew or

showed reckless disregard for the fact that its conduct was prohibited by the ADEA.

         64.      As a direct and proximate result of Kettering’s conduct, Crossley has suffered and

will continue to suffer lost wages and fringe benefits.

                                              Count Five
                                  Age Discrimination – O.R.C. 4112.02
                                     (Against Kettering and Isaac)

         65.      Crossley reasserts and reincorporates each and every allegation contained in the

paragraphs above as if fully rewritten herein.

         66.      At all relevant times herein, Crossley was over forty (40) years of age.

         67.      On or about August 20, 2019, Defendants terminated Crossley’s employment.

         68.      At the time of her termination, Crossley was more than qualified for the position

she held at Kettering.

         69.      Defendants discriminated against Crossley because of her age by taking the




4838-4041-7980, v. 1
Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 12 of 13 PAGEID #: 12




following non-exhaustive list of actions: reducing the number of patients assigned to Crossley

for rehabilitation, suggesting that Crossley should retire, reducing Crossley’s employment status

to part-time, terminating Crossley’s employment, creating false reasons for termination, and/or

by otherwise discriminating against Crossley in the terms, privileges, and conditions of his

employment, in violation of Chapter 4112.02 of the Ohio Revised Code.

         70.      Defendants did not reduce the number of patients assigned to younger employees,

suggest a timeline for younger employees to retire, reduce any younger employees’ employment

status to part-time, or terminate any younger employees who acted in the same manner as

Crossley.

         71.      As a direct and proximate result of Defendants’ conduct, Crossley has suffered

and will continue to suffer lost wages and fringe benefits.

         WHEREFORE, Plaintiff Marilyn Crossley demands judgment against Defendant

Kettering Adventist Healthcare d/b/a Kettering Health Network and Defendant Belinda Isaac as

follows:

         i)     Monetary damages including back pay, front pay and benefits;

         ii)    Statutory liquidated damages,

         iii)   Expert witness fees and attorneys’ fees and costs

         iv)    Compensatory damages and punitive damages in an amount to be determined at

                  trial, but in any event not less than $75,000.00; and

         v)     Any and all other relief, which the Court deems just and appropriate.




4838-4041-7980, v. 1
Case: 3:20-cv-00319-MJN-SLO Doc #: 1 Filed: 07/22/20 Page: 13 of 13 PAGEID #: 13




                                                Respectfully Submitted,

                                                /s/ Katherine C. Ferguson
                                                Katherine C. Ferguson (0079207)
                                                Lindsay M. Nelson (0095560)
                                                Kooperman Mentel Ferguson Yaross Ltd.
                                                100 South 4th Street, Suite 100
                                                Columbus, Ohio 43215
                                                Telephone: (614) 344-4800
                                                Facsimile: (614) 344-4800
                                                kferguson@kmfylaw.com
                                                lnelson@kmfylaw.com
                                                Counsel for Plaintiff Marilyn Crossley




                                             JURY DEMAND

         Plaintiff hereby requests a jury.

                                                /s/ Katherine C. Ferguson
                                                Katherine C. Ferguson




4838-4041-7980, v. 1
